DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claim
The following is a Final Office Action in response to communications filed on 17 of August 2022.
Claims 3, 14, and 18 have been amended.
Claims 3, 14, and 18 are currently pending and are rejected as described below. 

Response to Argument/Remarks
35 USC § 101
Applicant that the claims recite a practical application and an improvement to technology.  Examiner respectfully disagrees.  Consistent with current USPTO guidance, claims are evaluated by identifying whether they fall within the enumerated groupings of abstract ideas rather than the former case-comparison approach that relied on individual judicial cases when determining when a claim recites an abstract idea.  The claims, as it stands, are aimed at determining whether a predetermined service is available to a user based on the user’s attributes which falls Mental Processes grouping.  The determination of whether a user is eligible for a service is not a problem rooted in computer technology, instead the instant application uses computer to perform the tasks.  Mere automation of a manual process or claiming the improved speed or efficiency inherent with applying the abstract idea on a computer where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to transform an abstract idea into a patent-eligible invention. See MPEP 2106.04(a); MPEP 2106.05(a); MPEP 2106.05(f); FairWarning IP, LLC v. Iatric Sys., 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017); Intellectual Ventures I LLC v. Capital One Bank (USA), 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).  Considered as an ordered combination, the generic computer components of Appellant’s claimed invention add nothing that is not already present when the limitations are considered separately. For example, claim 3 does not purport to improve the functioning of the computer components themselves. Nor does it affect an improvement in any other technology or technical field. Instead, claim 3 amounts to nothing significantly more than an instruction to apply the abstract ideas using generic computer components performing routine computer functions. That is not enough to transform an abstract idea into a patent-eligible invention. See Alice, 573 U.S. at 225-26.
Applicant asserts that the claims amounts to significantly more than the abstract idea itself because the limitation directed to an improved noted above is a specific limitation other than what is well-understood, routine, conventional activity in the field, or unconventional steps that confine the claim to a particular useful application. Examiner respectfully disagrees.  In making this Step 2B determination, the examiner must consider whether there are specific limitations or elements recited in the claim “that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present” or whether the claim “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, indicative that an inventive concept may not be present.” Eligibility Guidance, 84 Fed. Reg. 56 (footnote omitted). The examiner must also consider whether the combination of steps perform “in an unconventional way and therefore include an ‘inventive step, ’ rendering the claim eligible at Step 2B ” Id. In this part of the analysis, the examiner consider “the elements of each claim both individually and ‘as an ordered combination’” to determine “whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2354.  As discussed above, there is no evidence in the record that the steps of whether a predetermined service is available to a user is accomplished in a non-conventional way.  The Examiner therefore concluded that the claim used generic, conventional, technology to implement the abstract idea and that there is no improvement to an “existing technology. 
Examiner notes that the remaining additional elements directed to holding (i.e. storing) information (i.e. data), inputting data, and outputting a result are deemed mere data gathering and reflect insignificant extra solution activities to the judicial exception. As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.

35 USC § 103
Applicant asserts that Kumagai does not disclose as to generating information indicating whether or not the service is applicable to the target persons, as a determination result by the determination unit, and service content information, and determining whether or not a plurality of the generated information indicating whether or not the service is applicable are similar to each other and extracts only a similar service among the predetermined services, as recited in amended claim 3.  Examiner respectfully disagrees.  As seen in more detail below under the USC 103 Rejection, the Karaca reference has been added in light of the new grounds of rejection and therefore the combination with Kumagai and Platt teaches the amended claims, therefore the prima facie stands.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3, 14, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machines, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014). See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 3 recites “…Serial No. 16/964,614…determines whether or not a service obtained by inputting information of a-target persons generated randomly and having a predetermined attribute to each of the information regarding the predetermined service input…and the definition information regarding the predetermined service held…is applicable; …generates information indicating whether or not the service is applicable to the target persons, as a determination result…and service content information; …determines whether or not a plurality of the generated information indicating whether or not the service is applicable are similar to each other and extracts only a similar service among the predetermined services”.  Claims 14 and 18 discloses similar limitations as Claim 3 as disclosed, and therefore recites an abstract idea.  
	More specifically, claims 3, 14, and 18 are directed to “Mental Processes” such as “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as determining whether a service is applicable based on a target person or service content information as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 3, 14, and 18 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). The claims are directed to an abstract idea.
	In particular, claims 3, 14, and 18 recite additional elements “a definition unit”, “an input unit”, “a determination unit”, “an information generation unit”, and “an extraction unit”.   These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Further, the remaining additional element directed to holding (i.e. storing) information (i.e. data), inputting data, and outputting a result are deemed Mere data Gathering and reflect insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea. 
	With respect to step 2B, claims 3, 14, and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements “a definition unit”, “an input unit”, “a determination unit”, “an information generation unit”, and “an extraction unit”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶43-45 “The CPU 21 controls each unit by developing and executing various programs stored in the ROM 22 or the storage unit 28 into the RAM 23 on the basis of operation signals and data transmitted from each unit of the information processing device through the bus 24 and the input/output interface 25.  Therefore, information processing executed by the information processing device 1 described later is realized.  The input unit 36 is, for example, a keyboard, a mouse, or the like. The display unit 27 is a display including, for example, a liquid crystal display element, an organic electro luminescence (EL) display element, or the like, and displays various information by processing of the CPU 21. It should be noted that the input unit 36 and the display unit 27 may be composed of a touch panel that has functions of the input unit 36 and the display unit 27. The storage unit 28 stores at least an operating system (OS) and various programs. The storage unit 28 is composed of, for example, a hard disk drive (HDD), a solid-state drive (SSD), a flash memory, or the like. The HDD, the SSD, the flash memory, or the like are embedded in the device, but may be external devices connected to the device by a predetermined interface. Specifically, the HDD, the SSD, the flash memory, or the like is an external HDD or universal serial bus (USB) memory connected by a USB, a memory card connected by a predetermined memory card slot, or the like. The communication unit 29 is a communication interface for connecting to a local area network (LAN) or the like”.  Further, additional elements for  holding (i.e. storing) information (i.e. data), inputting data, and outputting a result are deemed Mere data Gathering and do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).
As a result, claims 3, 14, and 18  do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness


Claims 3, 14, and 18 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20170308838 to Kumagai et. al. (hereinafter referred to as “Shealy”) in view of US 20170213307 to Platt et. all. (hereinafter referred to as “Kumagai”) and in further view of US 20170330299 to Karaca (hereinafter referred to as “Karaca”).


(A)	As per Claims 3, 14, and 18:
	Kumagai expressly discloses:
a definition unit that holds definition information regarding predetermined services; (Kumagai ¶32 in the embodiment, as the minimum configuration, the service design assistance system 1 includes a service recommendation system 100 and a service example storage system 200. It is a matter of course that in a case where data are stored in the service recommendation system 100 instead of in the service example storage system 200, the service design assistance system 1 may be made up from the service recommendation system 100 alone).
Case No. IWPO217USan input unit that inputs information regarding a predetermined service, among the predetermined services, that is to provide or use the predetermined service as an argument of the definition information regarding the predetermined service held in the definition unit; (Kumagai ¶37 it should be noted that in addition to the foregoing configuration, the service recommendation system 100 of the embodiment may include: a recording medium reader apparatus configured to read the program 102 from a recording medium, such as a flexible disk, a semiconductor memory or a magnetic tape, which stores the program 102, and to store the program 102 into the memory 103; an input apparatus, such as a keyboard and/or a mouse, which receives the designer's input manipulations).
a determination unit that determines whether or not a service obtained by inputting information…and having a predetermined attribute to each of the information regarding the predetermined service input through the input unit and the definition information regarding the predetermined service held in the definition unit is applicable; (Kumagai ¶101-102 the service similarity calculation part 111 in the service recommendation system 100 searches the client business information table 225 in the service example storage system 200 by using the business ID obtained in step S2011 as the key, and identifies business examples, whose business IDs match the business ID obtained in step S2011, from the examples in the client business information table 225. Furthermore, the service similarity calculation part 111 in the service recommendation system 100 narrows down the thus-identified business examples to a business example whose business classification matches the business classification obtained in step S2011, and obtains the business characteristics of the narrowed-down business example (S2012).
an extraction unit that determines whether or not a plurality of the generated information indicating whether or not the service is applicable are similar to each other and extracts only a similar service among the predetermined services; (Kumagai ¶114, 117 in this case, from the service information table 230, the service relevance calculation part 113 in the service recommendation system 100 extracts a service example the similar service ID of which matches the similar service ID received from the designer terminal 300 (S2031). Incidentally, in a case where the thus-extracted service example further has the same similar service ID, the service relevance calculation part 113 in the service recommendation system 100 further extracts another service example which matches the same similar service ID, and counts how many examples have been obtained in this way).
an output unit that outputs the extracted similar service; (Kumagai ¶46 placing the object of the similar service into the display area on the design screen by moving the object to the display area; sending data on the screen to the designer terminal 300, and causing the designer terminal 300 to display the screen).
	Although Kumagai teaches an information processing device comprised of a definition unit that holds definition information regarding a predetermined service; an input unit that inputs information regarding a target person who intends to use the predetermined service to the definition unit as an argument of the definition information regarding the predetermined service held in the definition unit; a determination unit that determines whether or not the predetermined service is applicable on the basis of the information regarding the target person input from the input unit and the definition information regarding the predetermined service held in the definition unit, an information generation unit that generates determination result information calculated on the basis of whether or not the predetermined service is applicable and a determination result of the determination unit; and an output unit that outputs the determination result information generated by the information generation unit, it doesn’t expressly disclose a target person generated randomly, however Platt teaches:
	…of a target person generated randomly…; (Platt ¶177 we consider a mechanism in which the user is presented with pairs of output profiles (i.e., candidate strategies), which may be chosen randomly or judiciously (e.g. to maximize discriminative power and/or based on history of previous candidate pairs and responses), and is asked to decide whether they prefer the first option, prefer the second option, or have no preference).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Kumagai’s a service recommendation system and have the user presented with pairs of output profiles of Platt as both are analogous art which teach solutions to identifying a business capable of performing similar services to a user based on the relevance calculation as taught in Kumagai ¶114, 117 and further have the output profiles chosen randomly as taught in Platt ¶177. 
Although Kumagai in view of Platt teaches an information processing device comprised of a definition unit that holds definition information regarding a predetermined service; an input unit that inputs information regarding a target person who intends to use the predetermined service to the definition unit as an argument of the definition information regarding the predetermined service held in the definition unit; a determination unit that determines whether or not the predetermined service is applicable on the basis of the information regarding the target person input from the input unit and the definition information regarding the predetermined service held in the definition unit, an information generation unit that generates determination result information calculated on the basis of whether or not the predetermined service is applicable and a determination result of the determination unit; and an output unit that outputs the determination result information generated by the information generation unit, it doesn’t expressly generating information indicating whether a service is applicable to target persons, however Karaca teaches:
an information generation unit that generates information indicating whether or not the service is applicable to the target persons, as a determination result by the determination unit, and service content information; (Karaca ¶82-83 the master user related data is analyzed at step 620. For example, the data is analyzed based on services available through the recommendation system. In one embodiment, the data is analyzed based on each service available through the recommendation system. In one embodiment, the analysis includes defining a target value which indicates the high probability of success for a service being approved. Such analysis includes grouping users who apply and successfully receive a service (approval) and users who apply and do not receive the service (rejection)).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Kumagai in view of Platt’s a service recommendation system and have the master user related data analyzed by the recommendation system of Karaca as both are analogous art which teach solutions to identifying a business capable of performing similar services to a user based on the relevance calculation as taught in Kumagai in view of Platt and further  have the analysis define a target value which indicates the high probability of success for a service being approved. Such analysis includes grouping users who apply and successfully receive a service (approval) and users who apply and do not receive the service (rejection) as taught in Karaca. 
Kumagai abstract teaches a service design assistance method on [101] and teaches a program to perform the invention on [35-37].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        10/7/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623